Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/18/2020

Information Disclosure Statement
                The information disclosure statement filed 02/18/2020 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 02/18/2020 appears to be acceptable.


Objection to Claims
The claims are generally indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1 is objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See 37 CFR 1.75(i).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other component" in line 3;
Claim 1 recites the limitation "the components" in lines 4, 6, 7-8, 15;
Claim 1 recites the limitation "the structural unit" in line 6;
Claim 1 recites the limitation "the elements" in lines 11, 13-14;
Claim 1 recites the limitation "the radially inner component" in lines 9-10;
Claim 1 recites the limitation "the components" in line 3;
Claim 13 recites the limitation "the components" in line 3;
Claim 13 recites the limitation "the first component" in lines 3, 7 and 7-8;
Claim 13 recites the limitation "the second component" in lines 4, 6, 8-9;.
Claim 13 recites the limitation "the same time" in line 8.
There is insufficient antecedent basis for these limitations in the claims.


In claim 3:
	Claim 3 recites a limitation “angle between 0°and 90°, preferably between 10°and 80° ” which appears to be indefinite. However neither the specification nor the claims explain  when angle between 0o to 90o  will be used and when angle 10°and 80°  will be used. For this reason, the metes and bounds of claim 3 cannot be ascertained and the claim appears to be indefinite.   
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 3-8, 10 is/are rejected under 35 U.S.C. 103 as being un-patentable over DE 1836829 U to PETER LOTHAR (PETER) combined with the following reasons.

RE: Claim 1:
PETER discloses:
A device having at least two components (See Figs. 1-3: 5,6) which are rotationally fixedly operatively connected to one another, wherein one component  engages at least in certain regions (See Figs. 1-3: 1-4) radially around the other component (See Figs. 1-3: 5) in an axial direction of the components (See Fig. 3), and, between the components, there is provided a substantially ring-shaped structural unit (See Figs. 1-3: 1,2) by means of which the rotationally fixed connection between the components is produced, characterized in that the structural unit comprises at least two elements (See Figs. 1-3: 1,2) which extend in a circumferential direction radially between the components, wherein, by means of the structural unit, there is an interference fit (See Figs. 1-3: page 3 paragraph 3) between the radially outer component (See Figs. 1-3: 5) and the structural unit (See Figs. 1-3: 1,2) and between the radially inner component (See Figs. 1-3: 6) and the structural unit (See Figs. 1-3: 1,2) over the entire operating range of the device, and 
wherein the elements bear against one another (See Figs. 1-3: the structural elements 1 and 2 bear against each other) in the region of their circumferential end sides or radial end sides facing toward one another (See Figs. 1-3: as shown in figure 1), and the coefficient of thermal expansion or the coefficients of thermal expansion of the elements  is or are greater than the coefficient of thermal expansion or the coefficients of thermal expansion of the components (See Figs. 1-3: he structural elements 1, 2 are made of plastic, and it is implied that thermal expansion of plastics is greater than thermal expansion of metal components 5,6).
Regarding Claim 13, PETER discloses all the limitations of claim 1, as PETER follows automatically from Fig. 3 that after the insertion of the first component (5) into a bore of the second component (6) the installation of the ring-shaped unit (1 - 4) either before, after or simultaneously with the first component must be performed. The structural unit (1 - 4) is according to rejection of claim 1 is as discussed above.

RE: Claim 3:
PETER discloses:
The device according to Claim 1, PETER discloses all the limitations of claim 1, and further discloses an angle wherein the circumferential end sides of the elements enclose in each case forms an angle, PETER is silent regarding specific angle between 0°and 90°, preferably between 10°and 80°, with a radial outer side and with a radial inner side of the structural unit.
PETER discloses all the limitations of claim 1, and that materials used for the structural elements and the components, although PETER is silent regarding a specific range of angle between 0°and 90°, with a radial outer side and with a radial inner side of the structural unit, however  this is merely a matter of design choice, since specification fails to disclose any specific reason for the claimed range of angle. It would have been therefore,  obvious to one of ordinary skill in the art at the time the invention was made to elect different value ranges of angles with a radial outer side and with a radial inner side of the structural unit, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).

RE: Claim 4-7:
PETER discloses:
The device according to Claim 3, PETER discloses all the limitations of claim 3, PETER  discloses claimed angles (See Fig.1 as annotated below) is silent regarding:
wherein the angle between the radial outer side of one of the elements and a circumferential end side of the element is equal to the angle between the radial inner side of the element and the end side.
PETER discloses the claimed angle, the angle as claimed is a result-effective variable achieving the result of mating two structural elements.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired angle of being equal to each other or different from each other, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/values involve only routine skill in the art.  See MPEP 2144.05 II.




    PNG
    media_image1.png
    522
    402
    media_image1.png
    Greyscale


RE: Claim 8:
PETER discloses:
The device according to Claim 1, PETER discloses all the limitations of claim 1, and
wherein the structural unit comprises more than two elements (See Fig. 1: elements 1, 2), which elements bear against one another (See Fig. 1:  1 and 2 bear against one another as shown) in each case in the region of end sides which face toward one another (See Fig. 1 as annotated by the examiner) and which delimit the elements in the circumferential direction of the components or in the radial direction of the structural unit (See Fig. 1 as annotated by the examiner).

RE: Claim 10:
PETER discloses:
The device according to Claim 1, PETER discloses all the limitations of claim 1, and
wherein the elements of the structural unit (See Fig. 1: elements 1, 2), in the region of their radial outer sides and/or in the region of their radial inner sides, which in each case constitute radial end sides of the elements, have a wedge-shaped cross-sectional profile in the axial direction (See Fig. 1 as annotated by the examiner: having wedge shaped cross sectional profile).

    PNG
    media_image2.png
    519
    390
    media_image2.png
    Greyscale





Claim 2 is/are rejected under 35 U.S.C. 103 as being un-patentable over DE 1836829 U to PETER LOTHAR (PETER) as applied to claim 1 above, and further in view of  U.S Patent number 5597008 to OVERDIEK et al. (OVERDIEK).

RE: Claim 2:
PETER discloses:
The device according to Claim 1, PETER discloses all the limitations of claim 1, and that materials used for the structural elements and the components, PETER is silent regarding:
 wherein a ratio between the coefficients of thermal expansion of the components and of the elements lies in a value range between 0.1 and 0.9.
PETER discloses all the limitations of claim 1, and that materials used for the structural elements and the components, although PETER is silent regarding a specific range of coefficient of thermal expansion “wherein a ratio between the coefficients of thermal expansion of the components and of the elements lies in a value range between 0.1 and 0.9”, however it is well known in the art that a ratio between the coefficients of thermal expansion of the two different mating/press fit components is a result effective variable and is dependent of selection of appropriate selection of materials from which the separate, pressed-in parts are made and which may have different coefficients of thermal expansion, to obtain a reliable press fit as explicitly taught by OVERDIEK (OVERDIEK: col. 3 lines 16-19). It would have been therefore, obvious to one of ordinary skill in the art at the time the invention was made to elect different materials for two different mating/press fit parts to obtained different coefficient of thermal expansion.

Claim 14 is/are rejected under 35 U.S.C. 103 as being un-patentable over DE 1836829 U to PETER LOTHAR (PETER) as applied to claim 13 above, and further in view of  DE 2400902 A1 to GIESON (GEISON) and DE 7222304 U to PETER OSKAR (OSKAR).

RE: Claim 14:
PETER discloses:
The method according to Claim 13, wherein the component temperature of the second component is raised in relation to an ambient temperature before the introduction of the first component and of the structural unit into the bore, and/or the component temperature of the structural unit and/or the component temperature of the first component is lowered in relation to the ambient temperature.
In the case of press connections as claimed in claim 13, it is known to a person of ordinary skill in the art before the effective filing date of the invention, that the non-positive connection can loosen or loosen at higher temperatures due to the thermal expansion of the individual components. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to compensate for the loosening of the connection, therefore a person of ordinary skill in the art will arrive at the publications GIESEN (see page 2, ¶0005) and OSKAR (see page 2, paragraph 3) which teaches regarding compensating for the expansion and therefore loosening of such connections as temperatures rise, and further outlined how this compensation is achieved by a clamping element with a higher coefficient of thermal expansion, of claim 1 of GIESEN or page 2 paragraph 3 of OSKAR.

Allowable Subject Matter and Prior Art
Claim (s)  9, 11-12, 15-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art DE 1836829 U fails to disclose either alone or in combination to teach or fairly suggest:
Re: Claim 9: “wherein the circumferential end sides of the elements, at least in certain regions in the radial extent direction of the elements between the radial inner side and the radial outer side, have an arcuate profile at least in certain regions” in combination with limitations of base claim and any intervening claims.
Re: Claim 11:  “wherein one of the components is a planet carrier of a planetary gear box and the other component, connected rotationally fixedly thereto, is a bolt on which planet gears of the planetary gear box can be arranged in a rotatable manner and which is arranged in a bore of the planet carrier, wherein the ring-shaped structural unit is arranged radially between the planet carrier and the bolt” in combination with limitations of base claim and any intervening claims.
Re: Claim 12: “A planetary gear box having a device” in combination with device of claim 1.
Re: Claims 15-16: are objected to being dependent on claims 15 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
April 1, 2021